DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 21, 2022 has been entered. Claims 1-5 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 5, 2022.
Response to Arguments
Applicant’s arguments, filed June 21, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  In particular, Yamagishi in view of Shiozawa fails to teach “a plurality of magnets…disposed on an outer circumferential surface of the rotor core” as amended claim 1 now requires. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohori et al. (US 20220006342 A1, hereinafter “Ohori”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohori in view of Yamagishi.
Regarding claim 1, Ohori teaches a rotor comprising: a rotor core (Fig. 27, 32) rotating about a rotation axis (Fig. 27, C); 

    PNG
    media_image1.png
    644
    428
    media_image1.png
    Greyscale

a plurality of magnets (Fig. 27, 33) supported by the rotor core and disposed on an outer circumferential surface of the rotor core; and 
end plates (Fig. 27, 270) disposed to sandwich end faces on both sides of the rotor core; 

    PNG
    media_image2.png
    703
    452
    media_image2.png
    Greyscale

the end plates include a retraction portion (Fig. 29, see how annular base 270C is recessed from steps 270B) that is formed in at least a region among regions facing the plurality of magnets and that has a shape in which a surface of the end plates (Fig. 29, 270C) having the retraction portion is spaced away from an end face of each of the plurality of magnets (Fig. 27, see how ribs 58 separate retraction portion 270C from the face of magnets 33), and
 the retraction portion of each of the plurality of end plates includes at least one of a cutout portion formed at an end portion in a radial direction of the end plate and a recess recessed from a part of the end plate being in contact with the rotor core (Fig. 29, see how annular base 270C is recessed from steps 270B).
Ohori does not teach wherein each of the end plates is formed of a material having magnetism.

  
	Yamagishi teaches an end plate made of magnetic material (“An end plate is made of a magnetic material”, [abstract]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Ohori so that the end plates were made of magnetic material as taught by Yamagishi. 
	This would have the advantage of improving design by reducing the cost of the motor (“However, since the non-magnetic metal materials, such as aluminum, copper, etc., are high in cost and relatively low in rigidity in comparison with magnetic materials such as iron sheets, steel sheets, etc., it is currently considered to form end plates from a magnetic material in order to reduce the production cost”, [0009]).
	Regarding claim 2, Ohori in view of Yamagishi teaches the rotor according to claim 1.
Ohori does not teach wherein the plurality of magnets are fixed to the rotor core by an adhesive.
Yamagishi further teaches fixing a magnet to a rotor core using an adhesive (“On each of both sides of the magnet insert hole 22a in the circumferential direction, there is formed a resin fill hole 24 that is to be filled with a resin for fixing the magnet”, [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Ohori in view of Yamagishi by using an adhesive to secure the magnets to the rotor core as taught by Yamagishi. 
This would have the advantage of more securely attaching the magnets to the rotor core, which would help avoid motor breakdown from the magnets being dislodged during high speed rotation. 
Regarding claim 3, Ohori in view of Yamagishi teaches the rotor according to claim 1.
Ohori further teaches wherein the end further include a support portion (Fig. 27, 58) facing the plurality of magnets and configured to support the plurality of magnets when the magnets move in a direction in which the rotation axis extends (“When an excessive load acts on the permanent magnet 33 in the axial direction, the reinforcing rib 58 regulates the displacement of the permanent magnet 33 in the axial direction by abutting against the end surface of the permanent magnet 33”, [0111]), and the support portion is constituted in a region around the retraction portion (Fig. 27, 58 attached to 270C). 
Regarding claim 4, Ohori in view of Yamagishi teaches the rotor according to claim 1. Ohori further teaches wherein the retraction portion has a shape extending along a circumferential direction (Fig. 27, 270C).
Regarding claim 5, Ohori in view of Yamagishi teaches the rotor according to claim 1. Ohori further teaches an electric motor (Fig. 2, 1) comprising: a rotor (Fig. 2, 9) and a stator (Fig. 2, 8) in which the rotor is disposed (“The motor 2 includes a motor case 5, a substantially cylindrical stator 8 housed in the motor case 5, and a rotor 9 arranged radially inside the stator 8 and arranged rotatably with respect to the stator 8”, [0059]).

    PNG
    media_image3.png
    504
    637
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/CHRISTOPHER S LEONE/Examiner, Art Unit 2834